Citation Nr: 1537848	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas VARO.

The Veteran's claim for TDIU, among other issues, was previously remanded in August 2012 for hearings.  The Veteran was afforded a hearing with RO personnel in October 2012 and with the undersigned Veterans Law Judge by videoconference technology in June 2013.  The transcripts of these proceedings are of record.  

The Veteran is already service-connected for a right thumb disability.  Thus, the issue on appeal concerning service connection for a right hand disability excludes consideration of the right thumb.

The Veteran's claims as discussed herein were previously remanded in January 2015.  The required development has been completed and the claims returned to the Board for further appellate adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative changes of the right second PIP joint with narrowing and osteophytes are related to active service.


CONCLUSION OF LAW

Degenerative changes of the right second PIP joint with narrowing and osteophytes, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for a right hand disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).


Regulations and Analysis

The Veteran claims that he has a right hand disability which is related to active service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records indicate that the Veteran was treated for tenderness and pain with use of the right hand in January 1991.  The impression was hand contusion, rule out fracture.  

VA treatment records dated October 2003 indicate x-rays with degenerative changes of the first and second PIP joints with narrowing and osteophytes.  X-rays taken in January 2011 are consistent with the October 2003 x-rays.

The Veteran was afforded a VA authorized examination in April 2015.  The examiner indicated that right hand disability was at least as likely as not related to service, further noting that the Veteran has some hypertrophy of the PIP joint due to degenerative osteoarthritis which is due to the natural progression of the disease which is due to the prior (ostensibly in-service) trauma.  

There is an additional VA examination of record dated June 2015.  This examination considered the Veteran's right wrist and found that there is no current disability.  Service connection for a right wrist disability is not currently on appeal.

The Board finds that the preponderance of the evidence indicates that the degenerative changes of the right second PIP joint with narrowing and osteophytes, was incurred during active service and thus service connection for the specified disability is warranted.   As no other right hand disability has been identified (other than the service-connected right thumb disability), service connection for any other right hand disability is not established.  

ORDER

Entitlement to service connection for degenerative changes of the right second PIP joint with narrowing and osteophytes, is allowed.


REMAND

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

The Veteran's claim for entitlement to service connection for degenerative changes of the right second PIP joint with narrowing and osteophytes is allowed herein.  

Service connection is currently in effect for a left shoulder disability, rated as 20 percent disabling; a right thumb disability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; a cervical strain secondary to the left shoulder disability, rated as 10 percent disability; and a right foot disability, rated as 10 percent disabling.  The combined disability ratings are 10 percent from June 23, 2003; 20 percent from February 6, 2006; and 50 percent from December 2, 2010.

As the Veteran's claim for entitlement to TDIU cannot be further adjudicated without consideration of the Veteran's rating for all service connected disabilities to include the right hand disability, further Board adjudication must be deferred until the AOJ has provided a disability rating for this additional disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After any required development necessary to fully and fairly adjudicate the Veteran's claim for TDIU, if such benefit remains denied, the AOJ should issue a supplemental statement of the case on this issue.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


